DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020, has been entered.
 
Response to Arguments
	The § 112 rejection is withdrawn in view of the amendments to the claims.  Applicant notes that the claims as amended recite 0.05 to 1.25% sesame oil.  Further, Applicant argues that the composition is “formulated for reducing ocular discomfort.” 
	The examiner notes that Araki teaches sesame oil.  However, a new reference has been added that teaches using the claimed concentration of sesame oil.  Further, the phrase “formulated for reducing ocular discomfort” is interpreted by the examiner to include formulated for reducing dry eye, itching, and the like.  See Araki par. 2.  Araki teaches this.  Moreover, it is not clear is this particular limitation is an additional structural limitation or merely a characterization of the properties of the claimed composition with recited limitations (A)-(D)/(E).  In any case, Araki teaches a composition formulated for reducing ocular discomfort.  

	Nakata et al., (US2014/0005277) teaches an aqueous ophthalmic composition with improved photostability, and enhanced preservative efficacy, as well as reduced defoaming time. See par. 2.  The composition can comprise polyoxyethylene castor oil (i.e., a non-ionic surfactant) and sesame oil. See par. 72 and prior art claim 1.  Further, the composition can be used as a contact lens solution, e.g. See par. 14.   The composition can be used as an eye wash, contact lens solution, cleansing solution, and storage solution, among others. See par. 122.  Sesame oil is component B and can be used in a concentration of 0.0001 to 5% w/v or most preferably 0.001% to 0.5% w/v. See par. 81.  The broad range fully encompasses the claimed concentration and the most preferred range includes 0.5%, which is also claimed.  Even further, the aqueous composition taught preferably includes boric acid as component (C). See par. 94.  The concentration of component (C) ranges from 0.01 to 10% w/v and most preferably 0.2 to 2% w/v. See par. 97.  The pH of compositions in examples include a pH of 7, as well as 4.5-8.5. See Tables 1-12.
	Ketelson et al., (US2011/0136912) teaches an ophthalmic emulsion comprising water forming an aqueous phase, wherein the oil comprises petrolatum in a concentration of as low as 0.1%.  The composition can include boric acid. See par. 31.  Ketelson also teaches incorporation of a non-ionic surfactant. See par. 18.  The composition can be used for contact lens lubrication and wetting, and for dry eyes. See par.’s 9 and 13.  The pH of formulations in Table 1 is 7. See par. 46.
	
Status of the Claims
Claims 1, 3, 7-9, 12, and 14-25 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 12, and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al., (US2003/0203849), in view of Nakata et al., (US2014/0005277), in view of Ketelson et al., (US2011/0136912), and in view of Doi et al., (U.S. Pat. No. 6,479,556).
Araki teaches a topical ophthalmic agent such as eye drops, ointments, and the like for a contact lens. See par. 1.  The composition can be an ointment, gel, solution, eye drop or other form. See par. 31.  The drug delivery system (DDS) can include a cellulose polymer, and particularly, hydroxypropylmethyl cellulose among others. See par. 51.  Buffering agents for the composition including boric acid. See par. 66.  Further, in the case of an aqueous eye drop, the pH can be adjusted to be preferably 5.0-8.0. See par. 112.  A wetting agent can be used to include terpenoids.  See par. 138.  A non-ionic surfactant can be used. See par 163.  Even further, examples include the claimed agents.  HPMC is included in Examples 5-8 and 23, boric acid is included in Examples 11-14, 20, 30, and 32, and white vaseline is included in Examples 35-37.  Further, “a trace amount” of castor oil, liquid paraffin can be added to the composition. See par. 167.  A concentration of borate buffer can be from 0.01% to 10 %. See par. 117.  Non-
Araki does not explicitly teach a concentration of sesame oil.
Nakata teaches an aqueous ophthalmic composition with improved photostability and enhanced preservative efficacy, as well as reduced defoaming time. See par. 2.  The composition can comprise polyoxyethylene castor oil (i.e., a non-ionic surfactant) and sesame oil. See par. 72 and prior art claim 1.  Further, the composition can be used as a contact lens solution, e.g. See par. 14.   The composition can be used as an eye wash, contact lens solution, cleansing solution, and storage solution, among others. See par. 122.  Sesame oil is component (B) and can be used in a concentration of 0.0001 to 5% w/v or most preferably 0.001% to 0.5% w/v. See par. 81.  The broad range fully encompasses the claimed concentration and the most preferred range includes 0.5%, which is also claimed.  Even further, the aqueous composition taught preferably includes boric acid as component (C). See par. 94.  The concentration of component (C) ranges from 0.01 to 10% w/v and most preferably 0.2 to 2% w/v. See par. 97.  The pH of compositions in examples include a pH of 7, as well as 4.5-8.5. See Tables 1-12.
Araki and Nakata do not explicitly teach a claimed concentration of white Vaseline.
Ketelson teaches an ophthalmic emulsion comprising water forming an aqueous phase, wherein the oil comprises petrolatum in a concentration of as low as 0.1%.  The composition can include boric acid. See par. 31.  Ketelson also teaches incorporation of a non-ionic surfactant. See par. 18.  The composition can be used for contact lens lubrication and wetting, and for dry eyes. See par.’s 9 and 13.  The pH of formulations in Table 1 is 7. See par. 46.
Araki, Nakata, and Ketelson do not teach the claimed concentration of terpenoid.
Doi teaches a method for enhancing the wettability of a soft contact lens by contacting it with a terpenoid.  Such concentration of terpenoid ranges from 0.0001 to 0.2% w/v. See prior art claim 4.  Such compositions taught by Doi can provide comfort and inhibit a dry and uncomfortable feeling.  The formulation can be an eye drop, gel, ointment, and the like.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of the teachings of Araki, Nakata, and Ketelson.  One would be motivated to do so because Araki teaches ophthalmic compositions for claimed uses comprising water, white Vaseline, HPMC, boric acid, a terpenoid, and a non-ionic surfactant.  Further, the compositions can include solutions, gels, emulsions, and water-in-oil emulsions among others.  While the teachings of the cited prior art are not limited to those teachings provided in the Example, the Examples make clear that boric acid, white Vaseline, and HPMC are preferred agents.  Nakata teaches specific advantages to incorporating sesame oil and a non-ionic surfactant in an ophthalmic solution that also contains boric acid.  Nakata teaches the claimed concentration of sesame oil.  Ketelson teaches an ophthalmic composition comprising boric acid, a non-ionic surfactant, and petrolatum.  Ketelson teaches a claimed concentration of petrolatum.  Even when concentrations are not overlapping, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Overall, each of the claimed components is taught for use in ophthalmic aqueous composition, including water in oil emulsions.  Sesame oil, boric acid, white vaseline, and a terpenoid are each taught for use in claimed concentrations by the cited prior art.  Thus, there is a reasonable and predictable expectation of success in arriving at the claimed combination in view of the cited prior art.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                           
/JARED BARSKY/Primary Examiner, Art Unit 1628